DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-5 and 7-8 in the reply filed on 11/8/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al. (JP60-087986A from IDS) in view of Shinagawa (JP2014-164738A from IDS) and Ueno et al. (2009-277962A from IDS).
Regarding claim 1, Okita discloses friction-joining device 1 comprising: a pressing device 4 for pressing a second member onto a first member in a pressing direction; a controller 13 configured to bring the second member into contact with the first member and to increase the pressing load toward a joining load; and a joining load reaching time adjuster (keyboard 14) configured to adjust a length of a joining load 
Okita does not disclose a vibrator for relatively vibrating the first member and the second member.  However, friction welding is well-known in the art to either be by rotation or linear movement.  Shinagawa discloses using vibration to move workpieces relative to one another for friction bonding (paragraph 0067).  To one skilled in the art at the time of the invention it would have been obvious to use one of the limited options for friction welding.  Vibration allows for easy control of the amount of movement at the welding location. 
Okita does not disclose a position sensor configured to measure a displacement amount of the second.  However, Ueno discloses welding after a position control by a position control based on the result of a position sensor and switching to a load control (paragraph 0022).  To one skilled in the art at the time of the invention it would have been obvious to use position control and load control as it would allow the user to ensure proper positioning and proper force being applied to ensure that the weld is correct.
Regarding claim 3, Okita discloses that the joining load reaching time adjuster is the controller which is configured to set a target load, which is lower than the joining load, before reaching the joining load and to gradually increase the pressing load toward the joining load during the load control.  
Regarding claim 4, Okita discloses wherein the joining load reaching time adjuster is the controller which is configured to gradually increase an increasing speed .  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al. (JP60-087986A from IDS) in view of Shinagawa (JP2014-164738A from IDS) and Ueno et al. (2009-277962A from IDS) as applied to claim 1 above, and further in view of Iwatsuki et al. (JP2011-110574).
Regarding claim 5, Okita discloses a camp 3 to fix the workpieces and a hydraulic cylinder 4 to move the clamp.  Okita does not disclose that the joining load reaching time adjuster is a spring member interposed between the jig and the cylinder device.  However, Iwatsuki discloses a spring member 78 between a jig 124 and a cylinder device 60 to adjust a pressing load.  To one skilled in the art at the time of the invention it would have been obvious to use a spring as taught by Iwatsuki because springs are known in the art in adjusting pressing loads as springs are readily available and they allow the user to have easy control over the load.

Allowable Subject Matter
Claims 2, 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art was not found that taught or suggested the joining load reaching time adjuster is the controller which is configured to adjust the length of the joining load reaching time according to a magnitude of an inertial force acting on the second member during the position control.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN B SAAD/Primary Examiner, Art Unit 1735